Name: Commission Regulation (EC) No 731/2001 of 11 April 2001 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R0731Commission Regulation (EC) No 731/2001 of 11 April 2001 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine Official Journal L 102 , 12/04/2001 P. 0033 - 0033Commission Regulation (EC) No 731/2001of 11 April 2001amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2), and in particular Article 80 thereof,Whereas:(1) Commission Regulation (EC) No 1608/2000(3), as last amended by Regulation (EC) No 491/2001(4), extends the applicability of certain Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 until 31 March 2001, pending the finalisation and adoption of measures implementing that Regulation. The finalisation and adoption of those implementing measures will not be completed by 31 March 2001. Certain Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 should accordingly be allowed to stand for a short additional period.(2) The extra transitional period does not affect the implementation of the bulk of the reform of the common organisation of the market in wine on the date set by the Council since the main points concerning the areas covered by those Regulations have been settled in Regulation (EC) No 1493/1999 or in the implementing regulations already adopted.(3) Less progress has been made in adopting implementing measures in certain areas than in others, for example regarding the description, designation, presentation and protection of certain wine products, because of the complexity and sensitivity of the issues the Council has to deal with and the direct impact of any measures adopted on operators in the Community and in non-member countries. Provision should therefore be made for an extra transitional period in order to allow in-depth discussions to be held.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1608/2000 is amended as follows:1. In Article 1, the date "31 March 2001" is replaced by "31 May 2001".2. In Article 3, the date "31 March 2001" is replaced by "31 May 2001".3. In Part B of the Annex, the date "31 March 2001" is replaced by "31 May 2001".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 185, 25.7.2000, p. 24.(4) OJ L 71, 13.3.2001, p. 3.